              CaseCase
                   1:15-cv-09935-NRB
                       17-1375, Document
                                      Document
                                         64, 10/12/2018,
                                                 103 Filed
                                                         2409235,
                                                           10/12/18
                                                                  Page1
                                                                     Page
                                                                        of 1 of 1

                                                                                         N.Y.S.D. Case #
                                                                                         15-cv-9935(NRB)
                            UNITED STATES COURT OF APPEALS
                                       FOR THE
                                    SECOND CIRCUIT
                                               _________________

              At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the
      Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
      12th day of October, two thousand and eighteen.

      Before: Pierre N. Leval,
              Debra Ann Livingston,
              Denny Chin,
                     Circuit Judges.
      ______________________________                                                    Oct 12 2018

       Ryan Giunta, Erik H. Gordon,
                                                                    STATEMENT OF COSTS
                    Plaintiffs - Appellants,                        Docket No. 17-1375

       v.

       James T Dingman, BahaMex Ltd., Out West
       Hospitality Ltd., Island Smoke House Ltd., The
       Traveller's Restaurant Ltd., 25 North Ltd.,

                 Defendants - Appellees.
      ________________________________


             IT IS HEREBY ORDERED that costs are taxed in the amount of $1484.20 in favor of the
      Appellants.


                                                           For the Court:

                                                           Catherine O’Hagan Wolfe,
                                                           Clerk of Court




CERTIFIED COPY ISSUED ON 10/12/2018
